DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8, 10, 12-18, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1).
Regarding claim 15, Li discloses a display device (Fig. 7) including a plurality of sub-pixels (SXY), each of the sub-pixels including a light emitting portion (200) and two transmissive portions (wherein a single transmissive portion corresponds to a single half of a transmissive window 201) located on both sides the light emitting portion, wherein each of the transmissive portions has a width in the first direction that is greater than 0,

    PNG
    media_image1.png
    351
    366
    media_image1.png
    Greyscale

wherein in a boundary of two-sub-pixels adjacently disposed in the first direction among the plurality of sub-pixels, two adjacent transmissive portions of the two transmissive portions included in each of the two sub-pixels are disposed to contact each other (each transmissive portion will contact the transmissive portion corresponding to the other half of a single transmissive window 201).
Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal lines. It would have been obvious to one having ordinary skill in the art to form a plurality of first signal lines arranged in the first direction and a plurality of second signal lines arranged in a second direction different from the first direction such that the sub-pixels each receive signals from at least one of the first signal lines and at least one of the second signal lines for this benefit.
Regarding claim 16, Li further discloses that the plurality of sub-pixels each further includes an auxiliary transmissive portion (202) located on another side different from the one side of the light emitting portion and connected to the transmissive portion (see Fig. 7).
Regarding claim 17, the auxiliary transmissive portions in adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (see Fig. 7).
Regarding claim 18, it would have been obvious to one having ordinary skill in the art at the time the Application was filed to form the second signal lines to overlap with the light emitting portions for the obvious benefit of reducing the distance between a second signal line and the light emitting portion it is powering. Further at least a part of the at least one of the first signal lines is disposed to overlap with an area other than the light emitting portion, as the first signal lines extend in the first direction and every line in the first direction that spans the device must cross an area without a light emitting portion (see Fig. 7).
Regarding claim 20, a transmissive portion included in at least one sub-pixel (rightmost transmissive portion in a right-most sub-pixel) located in an outermost area among the plurality of sub-pixels is located in area between an outer boundary of the outermost area and a light emitting portion of the at least one sub-pixel (see Fig. 7).
Regarding claim 21, the Examiner notes that in Applicant’s invention, two directly contacting transmissive portions are not distinguished by any physical construct, rather the transmissive portions are only delimited by arbitrary lines ascribed by the Applicant. 
Li discloses a display device (Fig. 3), comprising:
a plurality of sub-pixels (see Fig. 3). Although the sub-pixels which are identified by Li are flush with the left sides of each non-transmissive area, the termini of the sub-pixels can be chosen as being interior to the transmissive areas 201. Specifically, Li discloses that each non-transmissive area 200 can contain a light emitting device (33 in Fig. 17) such that adjacent light emitting devices are separated by a constant distance P. As such, a single sub-pixel can be defined as extending from points exactly half-way between light emitting devices, dividing the respective transmissive areas into two transmissive portions (see annotated copy of a portion of Fig. 3, below).

    PNG
    media_image2.png
    327
    1427
    media_image2.png
    Greyscale

As such, each of the sub-pixels will include a light emitting portion (200) and at least one transmissive portion (transmissive portions of the corresponding 201’s within a respective sub-pixel) located adjacent to at least one side of the light emitting portion,
wherein the plurality of sub-pixels includes three sub-pixels (see annotated figure, above) being adjacently arranged in a first direction, the three sub-pixels including a first sub-pixel, a second sub-pixel, and a third sub-pixel, the second sub-pixel being between the first sub-pixel and the third sub-pixel.
wherein the first sub-pixel has a first transmissive portion (transmissive portion of the left side within the first sub-pixel) on one side of the first sub-pixel, the first transmissive portion having a width, X1, in the first direction,
wherein the first sub-pixel has a second transmissive portion (transmissive portion of the right side within the first sub-pixel) on one side of the first sub-pixel, the first transmissive portion having a width, Y1, in the first direction,
wherein the second sub-pixel has a first transmissive portion (transmissive portion of the left side within the second sub-pixel) on one side of the second sub-pixel, the first transmissive portion having a width, X2, in the first direction,
wherein the second sub-pixel has a second transmissive portion (transmissive portion of the right side within the second sub-pixel) on one side of the second sub-pixel, the first transmissive portion having a width, Y2, in the first direction,
wherein the third sub-pixel has a first transmissive portion (transmissive portion of the left side within the third sub-pixel) on one side of the third sub-pixel, the first transmissive portion having a width, X3, in the first direction,
wherein the third sub-pixel has a second transmissive portion (transmissive portion of the right side within the third sub-pixel) on one side of the third sub-pixel, the first transmissive portion having a width, Y3, in the first direction,
wherein each of the X1, X2, X3, Y1, Y2, and Y3 are greater than 0,
wherein each sum X1+Y1, X2+Y2, and X3+Y3 are equal to each (each being equal P minus the width of the light emitting portion, W) and a sum of Y1+X2 and a sum of Y2+X3 are different from each other (because the widths of the transmissive areas between light emitting portions are different, ¶ 0053).
Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal lines. It would have been obvious to one having ordinary skill in the art to form a plurality of first signal lines arranged in the first direction and a plurality of second signal lines arranged in a second direction different from the first direction such that the sub-pixels each receive signals from at least one of the first signal lines and at least one of the second signal lines for this benefit.
Regarding claim 22, Li further discloses that the plurality of sub-pixels includes a fourth sub-pixel (sub-pixel directly beneath the first sub-pixel) adjacently positioned to the first sub-pixel in the second direction (see Fig. 3), the fourth sub-pixel having transmissive portions on opposite ends of the fourth sub-pixel, a width of a transmissive portion being of the fourth sub-pixel in the first direction being identical to the width X1 of the first transmissive portion of the first sub-pixel, and a width of an opposite transmissive portion of the fourth sub-pixel in the first direction being identical to the width Y1 of the second transmissive portion of the first sub-pixel (see Fig. 3).
Regarding claim 23, Li further discloses that the plurality of sub-pixels includes a fifth sub-pixel (sub-pixel directly beneath the second sub-pixel) adjacently positioned to the second sub-pixel in the second direction (see Fig. 3), the fifth sub-pixel having transmissive portions on opposite ends of the fifth sub-pixel, a width of a transmissive portion being of the fifth sub-pixel in the first direction being identical to the width X2 of the first transmissive portion of the second sub-pixel, and a width of an opposite transmissive portion of the fifth sub-pixel in the first direction being identical to the width Y2 of the second transmissive portion of the second sub-pixel (see Fig. 3).
Regarding claim 24, a width of a light emitting portion of the plurality of sub-pixels including the first, second, third, fourth, and fifth sub-pixels is constant (see Fig. 3).
Regarding claim 25, X1 is different from X2 and X3 (see annotated copy of Fig. 3, above).
Regarding claim 26, X1, X2, and X3 are different from each other (see annotated copy of Fig. 3, above).
Regarding claim 27, Li discloses that the plurality of sub-pixels each further include an auxiliary transmissive portion (202 in Fig. 3) located at an additional side of the light emitting portion in addition to both sides of the light emitting portion.
Regarding claim 28, Li further discloses an embodiment in which the auxiliary transmissive portions of adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (Fig. 10).
Regarding claim 5, in the device of Li a ratio between areas of transmissive portions located on both sides of light emitting portions disposed in adjacent sub-pixels in the second direction is constant (see Fig. 3).
Regarding claim 6, the plurality of sub-pixels each further includes and auxiliary transmissive portion (202) located in an additional side of the light emitting portion in addition to the both sides of the light emitting portion (see Fig. 3).
Regarding claim 7, Li further discloses an embodiment in which the auxiliary transmissive portions of adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (Fig. 10).
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the application was filed to form the second signal lines to overlap with the light emitting portions for the obvious benefit of reducing the distance between a second signal line and the light emitting portion it is powering. Further at least a part of the at least one of the first signal lines is disposed to overlap with an area other than the light emitting portion, as the first signal lines extend in the first direction and every line in the first direction that spans the device must cross an area without a light emitting portion (see Fig. 3).
Regarding claim 10, the light emitting portion is an area in which a light emitting element and at least one circuit component of each of the plurality of sub-pixels (e.g., the electrical pathway from a signal to the light emitting element) are disposed, and the at least one transmissive portion is an area other than the light emitting portion of each of the plurality of subpixels (see Fig. 3).
Regarding claim 12, in the transmissive portions disposed in the first direction, widths of two transmissive portions located on both sides of any one transmissive portion are different from each other (see annotated copy of Fig. 3, above).
Regarding claim 13, the widths of the transmissive portions are greater than 0 (see annotated copy of Fig. 3, above).
Regarding claim 14, at least one transmissive portion of the plurality of transmissive portions included in at least one sub-pixel of the plurality of sub-pixels contacting a boundary of the active area is located in an area except for an area between the boundary of the active area and at least one of the plurality of light emitting portions (see Fig. 3).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1) as applied to claim 8, above, and further in view of Smith et al. (US 2005/0132306 A1).
	Regarding claim 9, Fang does not disclose that the signal lines are arranged asymmetrically. However, it is well known in the art to form signal lines to be asymmetric (¶ 0009 of Smith). There is a benefit to forming signal lines as such in that it reduces cross-talk (ibid). It would have been obvious to one having ordinary skill in the art to form signal lines in adjacent sub-pixels, including in the region overlapping the area other than the light emitting portion, to be asymmetric for this benefit.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1) as applied to claim 18, above, and further in view of Smith et al. (US 2005/0132306 A1).
Regarding claim 19, Fang does not disclose that the signal lines are arranged asymmetrically. However, it is well known in the art to form signal lines to be asymmetric (¶ 0009 of Smith). There is a benefit to forming signal lines as such in that it reduces cross-talk (ibid). It would have been obvious to one having ordinary skill in the art to form signal lines in adjacent sub-pixels, including in the region overlapping the area other than the light emitting portion, to be asymmetric for this benefit.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815  

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826